Citation Nr: 0902442	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from July and November 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for a TDIU and to an increased 
rating for his PTSD.

The veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

The veteran's PTSD is productive of occupational and social 
impairment, with deficiencies in most areas, including work, 
family relations and mood, difficulty in adapting to 
stressful circumstances, persistent nightmares, flashbacks, 
intrusive thoughts and an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2006 that discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudications in the August 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  He has not referred to 
any additional, unobtained, relevant, available evidence.  VA 
has also obtained medical examination in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.   

The veteran essentially contends that his PTSD is more 
disabling than reflected by the current 50 evaluation because 
he is unable to work as a consequence of the condition and 
has severe social impairment.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

The veteran's PTSD is rated 50 percent disabling under DC 
9411.  Diagnostic Code 9411 provides for a 50 percent rating 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

VA treatment records dated from January 2004 to August 2007 
reflect that the veteran was seen on numerous occasions for 
various complaints related to his PTSD, including sleep 
disturbance, nightmares, irritability, anxiousness, anger, 
isolation from others, interpersonal difficulties, 
hyperarousal, fear of large crowds, depression, and problems 
with concentration.  He complained of being bothered by the 
thought that he cannot work.  He denied experiencing auditory 
and visual hallucinations or any suicidal or homicidal 
ideations.  His PTSD overall during this period has been felt 
to be stable.  The prescribed medications helped him sleep 
better, although he still experienced nightmares.  His affect 
appeared constricted with dysphoric mood.  

The veteran had VA examination for PTSD in November 2006.  He 
reported that he has had problems with employment ever since 
returning from Vietnam.  He participated in VA's vocational 
rehabilitation program but was expelled due to his 
psychiatric symptomatology.  He stated that he lived with his 
daughter and had a close relationship with her and, to a 
lesser extent, with his son.  He also had a strong connection 
with the mother of his children.  However, he reported being 
very sedentary, running errands, watching television, and 
doing very little in general.  He noted that he rarely 
interacted with others, although he acknowledged occasionally 
attending family gatherings.  He reported coming from a large 
family and described himself as the "black sheep," 
characterizing his siblings as respectable.  He admitted to 
using illegal drugs and alcohol occasionally.  He used 
medication to treat his PTSD but complained of upsetting 
recollections and nightmares about Vietnam.  He stated that 
he was able to watch war movies without great difficulty, but 
noted his fear of being "locked up" and losing his freedom.  
He is isolated at this time and keeps to himself as much as 
possible due to his anger.  He complained of being jumpy and 
hypervigilant.  His avoidant symptoms included discomfort 
talking about his Vietnam experience.  He was disengaged 
emotionally from many of his family members other than his 
children.  He complained of frequent thoughts of dying but 
denied suicidal ideation but reported being depressed much of 
the time. 

The examiner concluded that the veteran has been functioning 
at a very marginal level since service, having significant 
interpersonal difficulties, being unable to commit or engage 
in lasting relationships.  He had serious and debilitating 
problems related to effective workplace functioning, and, as 
a result, has never held a job for more than a few years and 
was expelled from VA's vocational rehabilitation program.  
The examiner concluded that the veteran's PTSD was manifested 
by his re-experiencing events in Vietnam, avoidance and 
hyperarousal.  The examiner opined that the veteran's PTSD 
symptoms clearly played a major role in his long-lasting and 
nearly debilitating functional difficulties, although not the 
only contributors.  It was noted that the veteran's drinking 
and drug use were powerfully implicated in the veteran's 
functional difficulties and were likely as manifestation of 
his PTSD.  The Axis I diagnoses was polysubstance dependence 
and PTSD and the examiner estimated that his Global 
Assessment of Functioning (GAF) was 50.

The Board finds that the evidence supports the assignment of 
an initial 70 percent rating.  In reaching this 
determination, the Board notes that the VA examiner diagnosed 
him as having PTSD and estimated that his GAF scores was 50, 
which according to Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), reflects serious impairment in social and 
occupational functioning, such as having few friends or 
demonstrating an inability to keep a job.  The Board notes 
that the veteran suffers from depression nightmares, is no 
longer working, and is somewhat socially isolated, except 
from his children.  Indeed, the VA examiner described the 
veteran's condition as severe and described his existence as 
marginal.  The Board thus finds that his psychiatric 
symptomatology most closely approximates the criteria for a 
70 percent rating.

The Board further finds, however, that the preponderance of 
the evidence is against a finding that the veteran's PTSD is 
productive of total occupational and social impairment.  The 
medical evidence affirmatively shows that he does not suffer 
from gross impairment in thought processes or communication, 
persistent delusions or hallucinations, exhibit grossly 
inappropriate behavior or an intermittent inability to 
perform activities of daily living.  The medical evidence 
also reflects that he is not disoriented to time or place and 
does not have memory loss for names of close relatives, own 
occupation or own name.  Thus, entitlement to a 100 schedular 
evaluation is not warranted.

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 70 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his PTSD results in marked interference with employment 
i.e., beyond that contemplated in the 70 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted.


REMAND

In light of this decision, in which the Board finds that the 
veteran's PTSD warrants an initial 70 percent rating, his 
condition satisfies the criteria set forth in 38 C.F.R. 
§ 4.16(a) (2008).  Pursuant to VA's duty to assist, VA must 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  Because the veteran is 
unemployed and his service-connected disability satisfies the 
percentage requirements set forth in 38 C.F.R. § 4.16(a), VA 
must obtain a medical opinion to determine whether it is at 
least as likely as not that his service-connected PTSD 
renders him unable to secure or follow a substantially 
gainful occupation because soliciting such an opinion is 
necessary to decide this claim.  Thus, the Board has no 
discretion and must remand this matter to afford the veteran 
a VA examination, the report of which must address the above 
inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

The Board also notes that the duty to assist includes 
obtaining non-VA and VA treatment records, VA vocational 
rehabilitation records.  In this case, the veteran was 
discharged from the Vocational Rehabilitation Program in 
January 2004.  The Board notes that the veteran's vocational 
rehabilitation folder has not been associated with the claims 
file, and that the records associated with his claim for 
vocational rehabilitation benefits may include evidence 
pertinent to his TDIU claim.  VA records should be obtained, 
if available.  See 38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand to 
associate these records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the rehabilitation folder.  
All efforts to obtain VA records should 
be fully documented, and a negative 
response must be provided if the 
records are not available.

2.  The AMC should schedule the veteran 
for an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his PTSD, to include the 
affects of his alcohol or drug abuse, 
which has been associated with his 
service-connected psychiatric 
disability, renders render him unable 
to secure or follow a substantially 
gainful occupation.  A complete 
rationale for any opinion expressed and 
conclusion reached should be set forth 
in a legible report.  

3.  After completion of the foregoing, 
the AMC should readjudicate the claim.  
If the benefit sought remains denied, 
the veteran and his representative must 
be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


